Citation Nr: 0429957	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  04-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1945 to 
November 1948 and September 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted an increased disability 
rating of the veteran's service-connected duodenal ulcer from 
10 percent to 20 percent.  The veteran filed a Notice of 
Disagreement that was received in May 2003 claiming he should 
receive a higher rating.  A Statement of the Case was issued 
in December 2003.  A timely appeal was received in January 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

I.  Due process

In March 2004, subsequent to certification of this appeal to 
the Board, the veteran submitted to the Board additional VA 
Medical Center treatment records, including treatment 
received subsequent to the issuance of the Statement of the 
Case.  These treatment records are pertinent to the veteran's 
claim, in that they reveal treatment relevant to the 
veteran's duodenal ulcer.  The RO has not previously 
considered this evidence.

With respect to the effect of the submission of evidence to 
the Board not previously considered by the RO, the Board 
consults the new final rule on the submission of additional 
evidence following certification of an appeal to the Board, 
Obtaining Evidence and Curing Procedural Defects, 69 Fed. 
Reg.  53807 (Sept. 3, 2004, effective Oct. 4, 2004) (to be 
codified at 38 C.F.R. § 20.1304 (c)).  Any pertinent evidence 
submitted by the veteran or his representative before the 
Board but not considered by the agency of original 
jurisdiction (AOJ) must be referred to the AOJ for review 
unless the veteran or his representative waives, in writing, 
such right to AOJ review or the Board determines that the 
benefit(s) to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.

The veteran has not waived the RO's consideration of this 
evidence.  Therefore, this claim must be remanded to the RO 
for its review.  


II.  Evidentiary development

It appears that the veteran has been treated by the VA 
Medical Center in Shreveport, Louisiana on a regular basis.  
The last medical records in the file are from January 23, 
2004.  Treatment records subsequent to that date may be 
highly probative to the veteran's claim.  In addition, VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO 
should obtain the veteran's VA treatment records from January 
23, 2004 to the present.

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (2004).  The veteran's last VA examination was in 
March 2003.  However, he has subsequently indicated in 
various statements an increase in impairment.  The last VA 
examiner also did not consider any medical records subsequent 
to December 2001.  It is necessary to provide the veteran a 
new VA examination to evaluate the current severity of his 
service-connected duodenal ulcer.  

Accordingly, the case is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain and associate with the claims 
file copies of the veteran's medical 
records from the VA Medical Center in 
Shreveport, Louisiana, for all 
hospitalization and outpatient treatment 
from January 24, 2004 to the present.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA gastrointestinal 
examination to evaluate his duodenal 
ulcer.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed, and 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected duodenal ulcer.  The examiner 
should elicit information as to the 
frequency, duration, and severity of any 
associated symptomatology such as 
epigastric distress, weight loss, melena, 
hematemesis, anemia, vomiting, or nausea.  
See 38 C.F.R. § 4.114, Diagnostic Code 
7305.  

4.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this remand 
is to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issue.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

